DETAILED ACTION
Status of Claims: Claims 1-20 are currently pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-10, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20180324646 A1) in view of Ding et al. (US 20190090164 A1).
Regarding claim 1, Lee et al. disclose a method comprising: receiving, by a session management function (SMF) from a first user plane function (UPF), at least one first message indicating a status of the first UPF; determining, by the SMF and based on the status, to transfer a plurality of sessions for a group of wireless devices from the first UPF to a second UPF (paragraphs [0049-0050]; SMF determines to select a new UPF to establish transmission to achieve connectivity based on load status of the anchor UPF) (paragraph [0053]; handover request message is for transferring PDU sessions with respective PDU session IDs); sending, by the SMF to the second UPF, a second message indicating an establishment request of the plurality of sessions for the group of wireless devices (fig. 6A; SMF transmits session establishment request to a second UPF for handover) (paragraph [0053]; PDU sessions with respective PDU session IDs are requested for handover), wherein the second message comprises session identifiers of the plurality of sessions (paragraphs [0072] [0063]; PDU sessions are identified by identification information (PDU session IDs)); receiving, by the SMF from the second UPF, a third message indicating a result of the establishment request (fig. 6A; second UPF transmits a session establishment response to the SMF); and sending, by the SMF to the first UPF and based on the result, a fourth message indicating release of at least one session of the plurality of sessions, wherein the fourth message comprises at least one session identifier of the at least one session (paragraph [0069]; the SMF performs session release procedure with first UF which is the existing anchor UPF) (paragraph 0095]; PDU session context is released in the existing anchor UPF. PDU session is referred to PDU session ID). However, Lee et al. may not explicitly suggest receiving, by a session management function (SMF) from a first user plane function (UPF), at least one first message indicating a status of the first UPF; determining, by the SMF and based on the status, to transfer a plurality of sessions. Ding et al. from the same or similar field of endeavor suggest receiving, by a session management function (SMF) from a first user plane function (UPF), at least one first message indicating a status of the first UPF; determining, by the SMF and based on the status, to transfer a plurality of sessions (paragraphs [0045] [0203-0204]; SMF determines to transfer service from source UPF to another UPF for continuously providing service based on the SMF obtains source UPF load. Handover procedure of PDU sessions is described based on the overloaded UPF). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Lee et al.’s method/system the step of receiving, by a session management function (SMF) from a first user plane function (UPF), at least one first message indicating a status of the first UPF; determining, by the SMF and based on the status, to transfer a plurality of sessions as suggested by Ding et al. The motivation would have been to continue to provide service for the UE based on determination that a source UPF cannot provide service for the UE because of issues such as overload of the UPF (paragraph [0045]).
Regarding claim 2, Lee et al. further suggest receiving, by the SMF from the first UPF, a fifth message indicating a response to the fourth message (fig. 6B; first UPF transmits the session release response to the SMF in response to the session release request received).  
Regarding claim 4, Lee et al. further suggest wherein the first message further comprises a first parameter indicating a request for transferring sessions of one or more UPFs, wherein the first parameter comprises at least one of: a UPF identifier of the first UPF; the session identifiers of the plurality of sessions; location information of the first UPF; a data network name of the first UPF; a packet data unit session type of the plurality of sessions;1Docket No.: 18-1044U a quality of service; a fully qualified connection set identifier; a single network slice selection assistance information of the plurality of sessions; or a data network access identifier of the first UPF (paragraphs [0018] [0053] [0055]).  
Regarding claim 5, Lee et al. further suggest wherein the first message further comprises a second parameter comprising traffic load information of one or more sessions of the first UPF, wherein the traffic load information comprises at least one of: a session identifier; a fully qualified connection set identifier; a usage report; an error indication report; load control information; overload control information; or an additional usage reports information (paragraphs [0018] [0053] [0055]).  
Regarding claim 6, Ding et al. further suggest wherein the first message further comprises a third parameter comprising node information of the first UPF, wherein the node information comprises at least one of: a node identifier; a fully qualified connection set identifier; a node report type; a user plane path failure report; a usage report for sessions; or an overload report (paragraph [0055] [0132]; identifier of the SMF. SMF obtains information such as overloaded UPF).  
Regarding claim 7, Lee et al. further suggest wherein the third message comprises at least one of: uplink fully qualified tunnel endpoint identifiers for the plurality of sessions; or downlink fully qualified tunnel endpoint identifiers for the plurality of sessions (paragraph [0055]; SMF receives from intermediate UPF tunnel identification information for PDU sessions).  
Regarding claim 8, Lee et al. further suggest sending, by the SMF to a second network function, a fifth message comprising downlink fully qualified tunnel endpoint identifiers of the second UPF for the plurality of sessions (paragraph [0055]; SMF transmits to intermediate UPF signal including identification address of the anchor UF, and tunnel identification information).  
Regarding claim 9, Lee et al. further suggest receiving, by the SMF from the second network function and in response to the fifth message, a sixth message comprising uplink fully qualified tunnel endpoint identifiers of the second network function for the plurality of sessions (paragraph [0055]; SMF transmits to intermediate UPF signal including identification address of the anchor UF, and tunnel identification information, and a process in which the intermediate UPF transmits to the SMF response signaling including an identification address of the intermediate UPF and an identification information).  
Regarding claim 10, Lee et al. further suggest wherein the second network function comprises at least one of: a packet data unit session anchor user plan function: or an egress network function, wherein the egress network function is an intermediate UPF and/or PDU session anchor UPF (paragraph [0056]; UPF is an intermediate UPF and different from the anchor UPF).  
Regarding claim 15, Lee et al. further suggest wherein the result indicates that establishment of one or more sessions of the plurality of sessions failed (paragraph [0089]; ack message may include a cause indicator with respect to a PDU session disallowed).  
Regarding claim 16, Lee et al. further suggest sending, by the SMF to a fourth network function, a fifth message comprising uplink fully qualified tunnel endpoint identifiers of the second UPF for the plurality of sessions; and receiving, by the SMF from the fourth network function and in response to the fifth message, a sixth message comprising a downlink fully qualified tunnel endpoint identifier of a fifth network function for the plurality of sessions (paragraph [0055]; SMF transmits to intermediate UPF signal including identification address of the anchor UF, and tunnel identification information, and a process in which the intermediate UPF transmits to the SMF response signaling including an identification address of the intermediate UPF and an identification information).  
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20180324646 A1) in view of Ding et al. (US 20190090164 A1), and further in view of Zhang et al. (US 20190349340 A1).
Regarding claim 3, Ding et al. further disclose receiving, by the SMF from a first network function, the at least one first message indicating a status of the first UPF (paragraphs [0045] [0203-0204]; SMF determines to transfer service from source UPF to another UPF for continuously providing service based on the SMF obtains source UPF load. Handover procedure of PDU sessions is described based on the overloaded UPF) without explicitly suggest wherein the first network function comprises (paragraph [0147]). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Lee et al. and Ding et al.’s method/system where a network function comprises at least one of: an operation and maintenance function; or a policy control function as suggested by Zhang et al. The motivation would have been to save cost in deployment of network components.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20180324646 A1) in view of Ding et al. (US 20190090164 A1), and further in view of Livanos et al. (US 20190166467 A1).
Regarding claim 13, Lee et al. and Ding et al. disclose all the subject matter of the claimed invention as recited in claim 1 without explicitly suggest wherein the plurality of sessions comprises: at least one first session of a first wireless device, and at least one second session of a second wireless device. However, Livanos et al. from the same or similar field of endeavor suggest wherein the plurality of sessions comprises: at least one first session of a first wireless device, and at least one second session of a second wireless device (fig. 12). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Lee et al. and Ding et al.’s method/system where the plurality of sessions comprises: at least one first session of a first wireless device, and at least one second session of a second wireless device as suggested by Livanos et al. The motivation would have been .
Allowable Subject Matter
Claims 11, 12, 14, 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945.  The examiner can normally be reached on Monday-Friday (9:30-5:30 PM EST.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AYAZ SHEIKH can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/           Primary Examiner, Art Unit 2476